Citation Nr: 1724219	
Decision Date: 06/27/17    Archive Date: 07/10/17

DOCKET NO.  13-21 955A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

T. Adams, Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to September 1969; as well as periods of Reserve service. 

This case comes before the Board of Veterans' Appeals (the Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California, which denied service connection for bilateral hearing loss and tinnitus.

The Board notes that the Veteran testified before a Veterans Law Judge (VLJ) in April 2015.  A transcript of this hearing is of record.  However, during the pendency of the appeal, the presiding VLJ left the Board.  As such, the Veteran was notified in an October 2016 letter that he was entitled to another hearing before the Board.  See 38 C.F.R. § 20.707 (2016).  The Veteran has not indicated that he wishes to have an additional hearing.  As such, the Board may proceed on the appeal.  The undersigned has reviewed the transcript.

In May 2015, the Board remanded the case for further development.  It is now ready for adjudication.

Following the Board's remand, the Veteran's claims for service connection for tinnitus was granted in March 2016 rating decision, and is no longer before the Board.


FINDING OF FACT

The evidence is at least in equipoise as to whether the Veteran's diagnosed bilateral hearing loss disability had its onset in service or is otherwise etiologically related to his active service.



CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1131 , 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995). 

Hearing impairment is considered a "disability" when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2016).

The Veteran asserts that he has bilateral hearing loss that is related to exposure to loud noise (acoustic trauma) during service.  Specifically, he contends that he sustained acoustic trauma to his ears while he was training in the Navy Reserve on the USS Marsh, because he participated in training, including gun and cannon firing, while aboard the ship.

The Veteran's spouse contends that while they were married during service she noticed he had difficulty hearing.  See e.g. February 2010 lay statement; September 2010 Notice of Disagreement; April 2015 hearing testimony.

The evidence of record includes a September 2010 VA treatment record and staff physician's opinion that the Veteran's hearing loss as likely as not began during service due to loud noise exposure.  However, she stated that if an expert decided otherwise, she would defer to their opinion.

Since this opinion was not accompanied by any rationale, in May 2015 the Board remanded this case for a VA examination and opinion as to whether his bilateral hearing loss was related to his service.  

Pursuant to the Board's remand, in September 2015 the Veteran underwent a VA hearing loss and tinnitus Disability Benefits Questionnaire examination at which time the audiologist diagnosed mixed hearing loss in the right ear and sensorineural hearing loss in the left ear.  With regard to whether the Veteran's bilateral hearing loss was related to his service, the audiologist opined that she could not provide a medical opinion regarding the etiology of bilateral hearing loss without resorting to speculation.  The rationale was that there was no documentation of hearing thresholds at entrance or discharge examinations.  She noted that whisper tests were performed from 1966 to 1971; however, a whisper test is not a valid test of hearing.  Without documentation of a significant positive threshold shift at discharge, the audiologist opined that it was impossible to provide a medical opinion regarding the etiology of the bilateral hearing loss without resorting to speculation.  In December 2015 and March 2016 addendums, the audiologist confirmed her September 2015 opinion.

However, she opined that his tinnitus was as likely as not related to military noise exposure based on the fact that he instantly experienced tinnitus after a training exercise on a destroyer during service.  

The evidence of record also includes a July 2016 private physician's medical opinion that the Veteran suffers from moderate to severe sensorineural hearing loss which is undoubtedly related to exposure to extremely loud noises as a gunners mate during service.

The Board finds that service connection for bilateral hearing loss is warranted.  With regard to the September 2015 VA examiner's opinions that the Veteran's bilateral hearing loss is not related to his service, the Board notes that the VA examiner failed to discuss the probative value of the Veteran and his spouse's statements or testimony regarding his reported ongoing symptoms since his service.  See e.g., April 2015 Hearing Transcript.  In this regard, the Veteran's claimed exposure to acoustic trauma during service has been conceded as being consistent with the circumstances, conditions, and hardships of his service, and is credible.  See 38 U.S.C.A. § 1154 (b) (West 2014).

Notably, in the March 2016 rating decision, the RO granted service connection for tinnitus based on in-service noise exposure.

The Board therefore finds that the evidence is at least in equipoise as to whether the Veteran's currently shown bilateral hearing loss was caused by his service, and that affording the Veteran the benefit of all doubt, that service connection for bilateral hearing loss is warranted.  See 38 C.F.R. 38 U.S.C.A. § 1507; 38 C.F.R. § 3.102.

The nature and extent of this disability caused by service is not currently before the Board.


ORDER

Service connection for bilateral hearing loss is granted, subject to the laws and regulations controlling the award of monetary benefits.



____________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


